Citation Nr: 0121656
Decision Date: 08/27/01	Archive Date: 12/03/01

DOCKET NO. 92-29 275               DATE AUG 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a heart condition.

REPRESENTATION 

Appellant represented by: Lisa E. Lee, Esq. 

ATTORNEY FOR THE BOARD 

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 1970 and
from April 1977 to March 1979. This appeal comes before the Board
of Veterans' Appeals from a March 1993 decision of the Department
of Veterans Affairs in Montgomery, Alabama (RO), which denied the
benefit sought on appeal. This decision was confirmed by rating
actions issued in September and December 1993. In March 1994, this
case was remanded by letter so that a Travel Board hearing could be
scheduled. The veteran failed to report to two scheduled hearings.
In January 1997, the RO issued a decision which continued the
denial of service connection for a heart condition. In April 1997,
this issue was remanded for additional development; following
completion of this development, a decision was rendered in
September 1997 which continued to deny the requested benefit. In
December 1998, the Board issued a decision denying service
connection for the veteran's heart condition. The veteran appealed
to the United States Court of Veterans Appeals (hereinafter, "the
Court"). In March 2001, the Court remanded the case to the Board
for another decision, taking into consideration matters the Court
raised in its order.

The Board notes that in correspondence of June 2001, the veteran's
attorney requested that the veteran receive another medical
examination of his supraventricular tachycardia. The veteran
underwent a VA examination for this condition in June 1997. The
Board finds that this examination was sufficient in its depth and
scope, and that no further medical examination of the veteran is
necessary in order for the Board to reach an accurate decision with
respect to his claim for service connection for supraventricular
tachycardia.

- 2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim has been obtained.

2. The veteran's currently diagnosed supraventricular tachycardia
and mitral valve prolapse were not present in service and did not
show up to a compensable degree within one year of his discharge.

CONCLUSION OF LAW

Supraventricular tachycardia and mitral valve prolapse were not
present in or aggravated by service, nor may they be presumed to
have been so incurred. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131,
1137 (West 1991); 38 C.F.R. 3.102, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that all relevant facts have
been properly and sufficiently developed and that no further
assistance to the veteran is required in order to comply with the
duty to assist as is mandated by the Veterans Claims Assistance Act
of 2000, Pub L. No. 106-475, 3(a), 114 Stat. 2096 (2000).
Specifically, the Board notes that the veteran's service medical
records have been obtained and that the veteran's VA medical center
treatment records; have also been associated with the claims file.
The veteran has also been afforded VA medical examinations in
connection with his claim. Upon denial of the veteran's claim, the
veteran was issued a Statement of the Case in August of 1993,
setting forth the regulations applicable to the veteran's claim and
the basis of denial. Upon submission of additional evidence, the
veteran was issued a Supplemental Statement of the Case in
September 1993. The veteran has failed to attend personal hearings
scheduled on January 26, 1996 and February 27, 1997 concerning his

- 3 -

claim. Upon reexamination by VA examiners, the veteran was again
issued a Supplemental Statement of the Case in September of 1997.
Under these circumstances, the Board finds that the VA has
satisfied its Statutory Duty to assist and that this case is ready
for appellate review.

According to law, service connection will be granted for a
disability resulting from a disease or personal injury incurred in
the line of duty or for aggravation of a preexisting injury
suffered or disease in active military service. See 38 U.S.C.A.
1110 (West 1991 & Supp. 2000); 38 C.F.R. 3.303. "Generally, to
prove service connection, a claimant must submit (1) medical
evidence of a current disability, (2) medical evidence, or in
certain circumstances lay testimony, of in-service incurrence or
aggravation of an injury or disease, and (3) medical evidence of a
nexus between the current disability and the in-service disease or
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). Where the
determinative issue involves a medical diagnosis, competent medical
evidence is required. This burden typically cannot be met by lay
testimony, because lay persons are not competent to offer medical
opinions. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495
(1992).

Where a veteran has served for 90 days or more during a period of
war, or during peacetime service after December 31, 1946, if a
cardiovascular disorder becomes manifest to a degree of 10 percent
within one year from the date of termination of such service, such
disease shall be presumed to have been incurred in service, even
though there is no evidence of such disease during the period of
service. This presumption is rebuttable by affirmative evidence to
the contrary. See 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991);
38 C.F.R. 3.307, 3.309 (2000).

The veteran's service medical records have been associated with the
claims file. The veteran's August 1967 entrance Report of Medical
Examination shows that his cardiovascular system and chest x-ray
were normal. Records from October 1969 reveal the veteran
complaining of an irregular heartbeat. The veteran stated there was
some tension is his unit, and that he drank about eight cups of
coffee per day. Upon examination, his blood pressure was 130/76,
and his heart had a regular rate and rhythm. No evidence of heart
murmurs or rubs were evidenced, and the

4 -

veteran's pulse was good. An electrocardiogram was performed and
was normal. The veteran's separation examination showed no
complaints from the veteran regarding his heart, and examination of
his cardiovascular system was negative and chest x-ray normal.

Upon the veteran's second period of service beginning in April
1977, the veteran's entrance examination noted that his blood
pressure was 130/80 and that his cardiovascular system was within
normal limits. His heart was also found normal during an October
1978 examination. In late October, 1978, the veteran was informed
that he was suspected of drug abuse. In a November 1, 1978 dental
questionnaire, the veteran checked the "yes" box when asked whether
he had heart disease or rheumatic fever, and then underlined "heart
disease. " In November 2, 1978 intake examination regarding his
drug abuse, the intake examiner noted that the veteran came to the
interview with glassy red eyes, mildly slurred speech, and evidence
of needle marks on his right forearm. In this examination, the
veteran admitted to use of alcohol, cannabinol, and marijuana, as
well as intervenous and inhaled heroin and cocaine use. The
examiner noted that his current physical and metal processes were
directly influenced by his extensive substance abuse. The veteran's
January 1979 separation examination noted that, his cardiovascular
system was normal.

VA examined the veteran in December 1970. His heart size was normal
and the heart sounds and pulses were within normal limits. His
blood pressure was 124/68. During a July to August 1981 VA
hospitalization, he noted that his heart would beat fast on
occasion when he bent over. A chest x-ray was negative and an ECG
was within normal limits.

The veteran was again hospitalized in November 1987. His heart
displayed a regular rate and rhythm, with no evidence of murmurs or
gallops. An ECG was normal. A private report from August 1992 noted
his complaints of rapid heartbeat that would spontaneously resolve
after one to two minutes. During the examination, his heart
displayed a regular rate and rhythm and an ECG was normal. VA also
noted normal findings in February 1993.

- 5 -

Outpatient VA records from February and March 1993 are also
contained within the claims file. In March, an echocardiogram
revealed results that were suggestive of a mitral valve prolapse.
The veteran stated that he had experienced about three attacks in
the last three months. It was suggested the veteran continue taking
Verapamil to control supraventricular tachycardia. The veteran was
asked to keep a journal regarding the dates of his attacks. The
examiner noted that, currently, the attacks seemed reasonably well
controlled. The diagnosis was mitral valve prolapse and
supraventricular tachycardia.

The veteran underwent a VA examination in May of 1993. The veteran
reported a history of supraventricular tachycardia and mitral valve
prolapse, noted in August 1992. His heart displayed a regular
rhythm and rate, with no murmur. Heart sounds were normal, and
peripheral vessels were also within normal limits. The veteran's
blood pressure when sitting was 118/84 when sitting, 129/83
recumbent, 131/80 sitting, 134/76 after exercise, and 118/77 after
two minutes of exercise. The diagnosis was supraventricular
tachycardia and mitral valve prolapse by history.

The veteran underwent another VA examination in June of 1997. The
veteran related that his episodes of irregular heartbeats began in
service, citing an episode during physical training. The veteran's
blood pressure was 101/64. The veteran's heart was not clinically
enlarged and the heart tones were of good quality and normal
intensity. The examiner did not hear the classic click-murmur
typical of mitral valve prolapse. An electrocardiogram showed some
ST elevation, which the examiner interpreted as probably early
repolarization. The examiner noted that it was of interest that a
1969 electrocardiogram also showed some diffuse ST elevation. The
examiner commented that the echocardiogram showed some mild
buckling of the posterior leaflet of the mitral valve. He also
noted that during the veteran's period of active service
encompassing his contentions of heart problems, the veteran was
abusing alcohol and other substances. The examiner wrote that some
of the veteran's episodes during active duty, such as the one he
states he had during physical training, sounded just like sinus
tachycardia. It was the examiner's opinion that it is unlikely that
the episodes of rapid and perhaps irregular heart beats

- 6 -

that the veteran had during his active duty had any relationship to
his current supraventricular tachycardia. With respect to the
veteran's mitral valve prolapse, the examiner wrote that while it
is true that in more advanced situations arrhythmias could be seen,
as a rule these tend to be ventricular arrhythmias rather than
supraventricular tachycardia. The examiner was of the opinion that
the tachycardia and the mitral valve prolapse were not
etiologically related. The diagnoses were history of
supraventricular tachycardia and mild mitral valve prolapse.

Upon review of the evidence, the Board concludes that entitlement
to service connection is not warranted for either supraventricular
tachycardia or for mitral valve prolapse. In the veteran's June
1997 examination, the examiner found that the veteran's complaints
of heart problems in service sounded like episodes or sinus
tachycardia, not supraventricular tachycardia. Additionally, the
examiner found that the veteran's supraventricular tachycardia and
his mitral valve prolapse were not etiologically related. This
leads the board to conclude that any episodes of irregular or
rapid, heartbeat the veteran may have experienced during his period
of active service are not related to his current supraventricular
tachycardia. Moreover, there is no documentation of
supraventricular tachycardia or mitral valve prolapse while the
veteran was in service. Finally, there is no evidence to suggest an
etiological relationship between the veteran's in-service
complaints and his currently diagnosed supraventricular
tachycardia. Therefore, the Board finds no evidence upon which to
grant direct service connection. Additionally, there is no evidence
to suggest that service connection should be granted on a
presumptive basis, as there is currently no evidence to suggest
that either the veteran's currently diagnosed supraventricular
tachycardia or his mitral valve prolapse existed to a compensable
degree within one year of his separation from service.

In conclusion, the preponderance of the evidence is against a
determination that either the veteran's currently diagnosed
supraventricular tachycardia or his mitral valve prolapse was
incurred during service or existed to a compensable degree within
one year of his separation from service. As there is not an
approximate balance of positive and negative evidence regarding the
merits of the appellant's claim that would give rise to a
reasonable doubt in favor of the appellant, the

- 7 -

provisions of 38 U.S.C.A. 5105(b), as amended, are not applicable,
and the appeal is denied.

ORDER 

Entitlement to service connection for a heart condition is denied.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals

8 - 



